Blanchard, J. (dissenting).
The defendant made a written contract with the plaintiffs, whereby plaintiffs were to publish the advertisement of the defendant in their paper once each week for the term of one year, for which the defendant agreed to pay thirty-five dollars. The defendant paid on account four dollars. At the end of three months defendant notified plaintiffs in writing to discontinue the publication of the advertisement and they accordingly discontinued it.
The plaintiffs sued the defendant for a breach of the contract, and the trial court held that the plaintiffs were entitled to recover only the proportionate share of the thirty-five dollars, that is, eight dollars and seventy-five cents for the three months, less the amount paid on account, and gave judgment for the plaintiffs in the sum of four dollars and seventy-five cents and costs.
On the trial the plaintiffs attempted to prove as elements of damage that they had paid commissions to an advertising solicitor for procuring the advertisement and what their profits would have been had they been allowed to continue *612the advertisement, but the trial court excluded such evidence and plaintiffs duly excepted, and they' now appeal to this court.
We think the trial court properly excluded the evidence and awarded the correct measure of damages. Had the plaintiffs gone on and completed the contract or even' properly protested against the act of the defendant in discontinuing the publication of the Advertisement, they might have recovered the full contract price. They acquiesced and their, acquiescence was fatal.
The judgment should be affirmed, with costs.
Judgment reversed and new trial ordered, with costs to appellants to abide event.